Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AEI Core Property Income Trust, Inc. (the “Company”) on Form 10-Q for the period ended June30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Robert P. Johnson, President, and Patrick W. Keene, Chief Financial Officer, each certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ ROBERT P JOHNSON Robert P. Johnson, President AEI Core Property Income Trust, Inc. August13, 2012 /s/ PATRICK W KEENE Patrick W. Keene, Chief Financial Officer AEI Core Property Income Trust, Inc. August13, 2012
